Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 02/11/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments



35 USC§ 112(a) & 112(b)
Applicant’s arguments filed on 07/11/2022 with respect to Claim 1, have been fully considered but they are not persuasive.
With regards to Claim 1, the amended claim discloses the limitation “verify a role of the first device, wherein the role of the first device is one of a power supply device, a device to be supplied with power, a dual-role device that is both supplied with power and supplies power, or an energy/data transmission device”.
Applicant argues (p.1) "In order to verify that the function of the tested device is to supply power, the apparatus determines the role of the device. The role of the connected device, if applicable via a USB Type-C cable, can be: a power supply device; a device to be supplied with power; a dual-role device; or a sole USB Type-C cable (not connected to other devices), in other words an energy or data transmission device".
The Examiner submit that while the amended claim and the specification discloses identifying the role of the device, they are silent on how the role is being verified/determined. 

35 USC§ 103
Applicant’s arguments filed on 07/11/2022 with respect to Claims 1 - 18, have been fully considered but they are not persuasive.

With regards to Claim 1, Applicant argues (p.2): “The Examiner cited to Waters as teaching the verification of the role of the device… As such, Waters fails to teach “wherein the processing circuitry is configured to: ... verify a role of the device”. 
Examiner respectfully disagrees. In the NFOA, 04/12/2022, examiner only states (p.7) that “Waters discloses a role of the power supply device” (i.e. whether the device is a power supply device or a device to be supplied with power). 
Therefore, the Examiner stated (p.8) that it would be obvious to a person of ordinary skill in the art to modify Jinxiu, in view of Waters, and in further view of Yamashita to verify the role of the device to verify device compatibility.
Additionally, with regards to “processing circuitry”, the Examiner submits that the primary reference (Jinxiu) already discloses the processing circuitry, NFOA, p.6 and the claim is rejected based on the combination of the references.



With regards to Claim 16, Applicant argues (p.3) “There is no disclosure of any testing being ended if the device is not capable of being supplied with power”. 
As discussed in NFOA (p.13) Jinxiu discloses “If the voltage and / or current exceeds the voltage threshold and / or the current threshold, it indicates that the USB-C device under test is in an overload state”. Such overload state as indicated further in Jinxiu leads to end of testing by disconnecting the load. (“Therefore, the power transmission controller and the USB-C device under test are controlled. The connection is disconnected, and /or the connection between the control power transmission controller and the load is disconnected to form a short circuit, which protects the circuit, the USB-C device under test and the test device”, Jinxiu, p.5).
Therefore, Examiner respectfully submits that the combination of references disclose the argued limitations.


Claim Rejections - 35 USC § 112(a)

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 - 15 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention [MPEP 2166- FP- 7.31.01].

With regards to Claim 1, the claim discloses the limitation “verify a role of the first device”.
However, this (italicized) subject matter is not described properly in the specification. Specification (p.2, Line 4; p.10, Lines 17-19; p.13, Line 11; p.15, Lines 17-18) merely re-iterates the claim language without describing how the role is being verified.

With regards to Claims 4 - 8, the claims disclose the limitation “third device”.
However, this (italicized) subject matter is not described in the specification. Specification discloses a second device to be supplied with power, but there is no explanation of a designated third device to be supplied with power.


Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are also rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention [MPEP 2175- FP- 7.34.01].

Claim 1 discloses the limitation “verify a role of the power supply device”. The specification does not delineate the boundaries or provide detail of the process of verifying the role of the power supply device, thus rendering the scope unclear. For the purpose of a compact prosecution, examiner in view of the specification (p.2, Line 4; p.10, Lines 17-19; p.13, Line 11; p.15, Lines 17-18), assumes that verifying the role of the power supply device as identifying them as source, sink or dual-role based on their capabilities and the devices they are connected to. 

With regards to Claims 4 - 8, the claims disclose the limitation “third device”.
However, this (italicized) subject matter is not described in the specification. Specification discloses a second device to be supplied with power, but there is no explanation of a designated third device to be supplied with power, thus rendering the scope unclear. For the purpose of a compact prosecution, examiner in view of the specification (p.6), assumes that this third device is just another device to be supplied with power.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 1, 2, 4, 5, 9, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li Jinxiu (CN 108663590 A), hereinafter ‘Jinxiu’, in view of Waters et al. (US 20130290765 A1), hereinafter ‘Waters’, and further in view of Yamashita et al. (US 20130138776 A1), hereinafter ‘Yamashita’.

With regards to Claim 1, Jinxiu discloses an apparatus for testing a first device capable of supplying power using Universal Serial Bus Power Delivery (USB-PD type), comprising: processing circuitry; and at least one first USB Type-C connector configured to be connected to the first device to be tested, said first device being separate from the apparatus, the at least one first USB Type-C connector comprising a power supply terminal ( USB-C (USB-Type C) products that support the USB PD (USB Power Delivery) standard may support multiple PDO (Power Data Object, Power Data Object) in Power Source mode. Object), representing different power supply capabilities; According to an aspect of an embodiment of the present invention, a test apparatus for a USB-C device is provided, including: a power transmission controller, a selector, and a microcontroller, wherein the power transmission controller is connected to the microcontroller A selector for connecting to the USB-C device under test and acquiring power transmission information of the USB-C device under test, p.1, Lines 15-16 & 26-29); wherein the processing circuitry is configured to: verify that a voltage of a power supply terminal is less than a first threshold (To ensure the safety of the USB-C device and test device under test, the power transmission controller also detects the voltage and / or current of the test circuit, and compares the detected voltage and / or current with the voltage threshold and / or the current threshold is compared. If the voltage and / or current exceeds the voltage threshold and / or the current threshold, it indicates that the USB-C device under test is in an overload state, p.3, Lines 22-25); simulate a second device to be supplied with power; power supply configurations for the first device; and verify compatibility of the first device with the power supply configurations ( the microcontroller is further configured to obtain a source capability message of the USB-C device under test from the power transmission controller, wherein the source capability message carries the USB-C under test- A PDO that can be supported by the C device; the microcontroller is further configured to modify the PDO selected by the selector if the PDO selected by the selector does not match the PDO carried in the source capability message, and tests the performance of the USB-C device under test according to the modified PDO, P.1, Lines 10-14). 
However, Jinxiu does not specifically disclose verify a role of the first device, wherein the role of the first device is one of a power supply device, a device to be supplied with power, a dual-role device that is both supplied with power and supplies power, or an energy/data transmission device.
Waters discloses a role of the first device, wherein the role of the first device is one of a power supply device, a device to be supplied with power (the provider/consumer checks its power in state 240 and decides whether it is willing and/or able to provide power. If it is willing to provide power, it moves to the "transition to default" state (state 220) as a source port (i.e., provider). Otherwise, the provider/consumer can indicate that it wants to be powered in state 242 by sending a preamble. When a default voltage is present on the power conductor VBUS, the provider/consumer enters state 224 to wait for capabilities as a consumer (i.e., sink port) [0031]). 
However, Jinxiu also does not specifically disclose generating requests representative of power supply configurations; verifying compatibility of the power supply configurations with standardized power supply configurations.
Yamashita discloses standardized power supply configurations (As regards the method of detecting the power supply state, since interfaces which are provided are different between, for example, vendors of computers, the power supply state monitor 311 detects the power supply state by a method corresponding to each interface. When the client apparatus 31 supports the ACPI (Advanced Configuration and Power Interface) standard, the power supply state can be detected by the method corresponding to the ACPI standard [0053]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jinxiu in view of Waters, and in further view of Yamashita to verify if the device to be tested is a power supplier, consumer or both and to generate request to obtain the device capability information to verify device compatibility with standardized power supply configurations as known in the art (Yamashita). This will improve the testing efficiency and reduce the cost to test bulk number of USB-C devices in related areas of interest (The present invention solves the technical problems of high testing cost and low testing efficiency when testing the power supply capability of USB-C products in related technologies, Jinxiu, p.1).



With regards to Claim 2, Jinxiu in view of Waters, and in further view of Yamashita discloses the claimed invention as discussed in Claim 1.
In addition, Jinxiu discloses the apparatus and the first device operate in an autonomous manner with respect to each other (In addition, each functional unit in each embodiment of the present invention may be integrated into one processing unit, or each unit may exist separately physically, or two or more units may be integrated into one unit. The above integrated unit may be implemented in the form of hardware or in the form of software functional unit, p.7, Lines 36-39).


With regards to Claim 4, Jinxiu in view of Waters, and in further view of Yamashita discloses the claimed invention as discussed in Claim 1.
In addition, Jinxiu discloses at least one USB Type-C connector is configured to be connected to a third device to be supplied with power to be tested (USB-C (USS-Type C) products that support the USB PD (USB Power Delivery) standard may support multiple PDO (Power Data Object, Power Data Object) in Power Source mode. Object), representing different power supply capabilities; According to an aspect of an embodiment of the present invention, a test apparatus for a USB-C device is provided, including: a power transmission controller, a selector, and a microcontroller, wherein the power transmission controller is connected to the microcontroller A selector for connecting to the USB-C device under test and acquiring power transmission information of the USB-C device under test, p.1, Lines 15-16 & 26-29).


With regards to Claim 5, Jinxiu in view of Waters, and in further view of Yamashita discloses the claimed invention as discussed in Claim 4.
In addition, Jinxiu discloses the processing circuitry of the apparatus is further configured to verify compatibility of the power supply configurations supported by the third device to be supplied with power to be tested (the microcontroller 16 is further configured to obtain the source capability message of the USB-C device under test from the power transmission controller 12, where the source capability message carries a PDO that the USB-C device under test can support; The controller 16 is further configured to modify the PDO selected by the selector 14 to the PDO carried in the source capability message when the PDO selected by the selector 14 does not match the PDO carried in the source capability message, and according to the modification, The subsequent PDO tests the performance of the USB-C device under test, p.4, Lines 30-35).
However, Jinxiu does not specifically disclose verifying compatibility with standardized power supply configurations.
Yamashita discloses standardized power supply configurations (As regards the method of detecting the power supply state, since interfaces which are provided are different between, for example, vendors of computers, the power supply state monitor 311 detects the power supply state by a method corresponding to each interface. When the client apparatus 31 supports the ACPI (Advanced Configuration and Power Interface) standard, the power supply state can be detected by the method corresponding to the ACPI standard [0053]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jinxiu in view of Waters, and in further view of Yamashita to verify the compatibility of the power supply configurations supported by the device to be supplied (selector PDO) with power to be tested with standardized power supply configurations as known in the art (Yamashita). This will improve the safety factor and prevent the apparatus or the device under test from any damage due to mismatch or other abnormal conditions (It should be noted that when the selector selects the PDO, it may exceed the PDO range of the USB-C device under test, or other mismatches. In this case, in order to avoid that the PDO selected by the selector may exceed the range of the PDO of the USB-C device is measured, thereby causing damage to the test device and the USB-C device under test. Therefore, the PDO selected by the selector 14 is modified to be carried in the source capability message of the USB-C device under test., Jinxiu, p.4).


With regards to Claim 9, Jinxiu in view of Waters, and in further view of Yamashita discloses the claimed invention as discussed in Claim 1.
In addition, Jinxiu discloses the apparatus further comprises an output device for providing results of the testing (The display module is connected to the microcontroller and can display various states during the test of the USB-C device under test. For example, it can include at least one of the following: PDO of the USB-C device under test, the performance parameters of the device, the test parameters of the USS-C device to be tested, and the working status of each part of the test device can also be displayed, which effectively improves the human-computer interaction ability of the test device. Through the display module's display of the test process, on the one hand, the test process can be accurately monitored, and on the other hand, the test results can be intuitively understood, p.4-5).


With regards to Claim 10, Jinxiu in view of Waters, and in further view of Yamashita discloses the claimed invention as discussed in Claim 9.
In addition, Jinxiu discloses the output device is a display screen (The display module is connected to the microcontroller and can display various states during the test of the USB-C device under test. p.4).


With regards to Claim 16, Jinxiu discloses a method of testing a device to be supplied with power via Universal Serial Bus Power Delivery (USB-PD), the method comprising: connecting the device to be supplied with power to an apparatus for testing the device (Embodiments of the present invention provide a test device and method for a USB-C device, so as to at least solve the technical problems of testing the power supply capability of a USB-C product in related technologies, p.1; USB-C (USB-Type C) products that support the USB PD (USB Power Delivery) standard may support multiple PDO (Power Data Object, Power Data Object) in Power Source mode. Object), representing different power supply capabilities; According to an aspect of an embodiment of the present invention, a test apparatus for a USB-C device is provided, including: a power transmission controller, a selector (i.e. device to be supplied with power), and a microcontroller, wherein the power transmission controller is connected to the microcontroller A selector for connecting to the USB-C device under test and acquiring power transmission information of the USB-C device under test, p.1, Lines 15-16 & 26-29); verifying that a power supply voltage provided to a power supply terminal of a USB Type-C connector connected to the device is lower than a first threshold voltage; if the power supply voltage provided to the power supply terminal of the USB Type-C connector is higher than the first threshold voltage, ending testing of the device and outputting an error indication (To ensure the safety of the USB-C device and test device under test, the power transmission controller also detects the voltage and / or current of the test circuit, and compares the detected voltage and / or current with the voltage threshold and / or the current threshold is compared. If the voltage and / or current exceeds the voltage threshold and / or the current threshold, it indicates that the USB-C device under test is in an overload state, p.3, Lines 22-25); and if the device is capable of being supplied with power: generating power supply configurations addressed to the device; receiving an indication of power supply configurations supported by the device; and supplying the device with power and testing the device with the received power supply configurations.
 (the microcontroller 16 is further configured to obtain the source capability message of the USB-C device under test from the power transmission controller 12, where the source capability message carries a PDO that the USB-C device under test can support; The controller 16 is further configured to modify the PDO selected by the selector 14 to the PDO carried in the source capability message when the PDO selected by the selector 14 does not match the PDO carried in the source capability message, and according to the modification, The subsequent PDO tests the performance of the USB-C device under test, p.4, Lines 30-35).
However, Jinxiu does not specifically disclose if the device is not capable of being supplied with power, ending testing of the device and outputting an indication that the device is connected to a sole USB cable or to power supply device.
 Waters discloses if the device is not capable of being supplied with power, outputting an indication that the device is connected to power supply device (Turning first to FIG. 3, the consumer/provider can transition from a consumer to a provider role. The consumer/provider begins operating as a consumer from state 206 of FIG. 3, requesting a Protocol Layer reset. On entering state 226, the value on the power conductor VBUS is determined. In this state the power on conductor VBUS may be zero or the default value and the power delivery status (i.e., whether there is a power delivery partner at the far end) is unknown. If the default value is present on the power conductor VBUS, the consumer/provider continues to operate as a consumer (i.e., sink port) and transitions to the wait for capabilities state 224. However, if the power conductor VBUS is not present (which typically means that the voltage on power conductor VBUS is about 0V). Power is provided to the power conductor VBUS in state 228. In this state 228, the policy engine instructs the device policy manager to apply a voltage vPDDeadBattery to the power conductor VBUS, where the voltage vPDDeadBattery is a default voltage in the range between about 3.75V and about 4.6V. The consumer/provider then waits for a preamble from its partner in state 230. The preamble indication is typically received by a physical transceiver or PHY. When the preamble is detected by the PHY of the consumer/provider, it transitions to the Transition to Default state 220 so as to operate as a provider or source port (which can allow for battery charging from the source port to the sink port [0030]); 
However, Jinxiu also does not specifically disclose verifying that the received power supply configurations are compatible with standardized power supply configurations; 
Yamashita discloses standardized power supply configurations (As regards the method of detecting the power supply state, since interfaces which are provided are different between, for example, vendors of computers, the power supply state monitor 311 detects the power supply state by a method corresponding to each interface. When the client apparatus 31 supports the ACPI (Advanced Configuration and Power Interface) standard, the power supply state can be detected by the method corresponding to the ACPI standard [0053]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jinxiu in view of Waters, and in further view of Yamashita to verify if the device to be tested is a power supplier, consumer or just a USB cable and to generate request to obtain the device capability information to verify device compatibility with standardized power supply configurations as known in the art (Yamashita). This will improve the testing efficiency and reduce the cost to test bulk number of USB-C devices in related areas of interest (The present invention solves the technical problems of high testing cost and low testing efficiency when testing the power supply capability of USB-C products in related technologies, Jinxiu, p.1).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jinxiu, in view of Waters, further in view of Yamashita, and in further view of Zhuo-Li Wu (CN 202197119 U), hereinafter ‘Wu’.
 Jinxiu in view of Waters, and in further view of Yamashita discloses the claimed invention as discussed in Claim 1.
However, Jinxiu does not specifically disclose wherein the apparatus comprises a battery.
Wu discloses apparatus comprises a battery (WU- the electronic device for testing power supply device, further comprising a battery, said battery is located in the battery groove, leans on the said probe electrode of the cell [0009]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jinxiu in view of Waters, in further view of Yamashita and further in view of Wu, to include a battery in the power supply testing apparatus to improve the redundancy and efficiency of the apparatus in case of power supply malfunction to the testing apparatus.


Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jinxiu, in view of Waters, further in view of Yamashita, and in further view of Wenqi Chen (CN 207396620 U), hereinafter ‘Chen’.

 With regards to Claim 6, Jinxiu in view of Waters, and in further view of Yamashita discloses the claimed invention as discussed in Claim 5.
However, Jinxiu does not specifically disclose the apparatus further comprising at least one second USB Type-C connector.
Chen discloses the apparatus further comprising at least one second USB Type-C connector (Please refer to FIGS. 1 and 2. The tester has a USB Type-C input plug 102 and USB Type-C output terminal 103).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jinxiu in view of Waters, in further view of Yamashita and further in view of Chen, to include a second USB Type-C connector to improve its functionality and capability of connecting to more like devices.


With regards to Claim 7, Jinxiu in view of Waters, in further view of Yamashita and further in view of Chen discloses the claimed invention as discussed in Claim 6.
In addition, Jinxiu discloses the apparatus forms an interface by simultaneously connecting the first device and the third device to be supplied with power (As shown in FIG. 1, the test apparatus 10 includes: the power transmission controller 12 is connected to the microcontroller 16, the selector 14 and the microcontroller 16, wherein the power transmission controller 12 is connected to the microcontroller 16 for connecting to the USB-C device under test, p.3, Lines 27-30; and the selector may be a separate controller or a selection module of the controller, p.3, Line 48).


With regards to Claim 8, Jinxiu in view of Waters, in further view of Yamashita and further in view of Chen discloses the claimed invention as discussed in Claim 7.
In addition, Jinxiu discloses the processing circuitry is further configured to: continuously monitor voltage at the power supply terminal of the first device and at a power supply terminal of the third device to be supplied with power; and interrupt the connection between the first device and the third device to be supplied with power if an overvoltage occurs (When the microcontroller module selects the PDO, it first obtains the source capability parameters of the USB-C device from the power transmission controller, and analyzes the source capability parameters to obtain the PDO of the LJSB-C device. The selector selects the PDO to be tested And, according to the PDO, determine a voltage threshold for overvoltage protection and / or a current threshold for overcurrent protection for the USB-C device to be tested under the selected PDO. The determined voltage threshold and / or current threshold are then sent to the power transmission controller, and the power transmission controller controls the rectification circuit to perform rectification according to the voltage threshold and / or current threshold, so that the output detection current and / or voltage is at the voltage Within the threshold and / or current threshold, p.4, Lines 4-11; the power transmission controller 12 is further configured to control the power transmission controller 12 and the standby device when it is detected that the voltage of the performance test circuit of the USB-C device under test exceeds the voltage threshold and / or the current exceeds the current threshold. It is detected that the connection of the USB-C device is disconnected, and / or the control power transmission controller 12 is disconnected from the load., p.4, Lines 18-22).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jinxiu, in view of Waters, further in view of Yamashita, and in further view of Ji et al. (CN 204813888 U), hereinafter ‘Ji’.
Jinxiu in view of Waters, and in further view of Yamashita discloses the claimed invention as discussed in Claim 9.
However, Jinxiu does not specifically disclose the output device is a Bluetooth module.
Ji discloses the output device is a Bluetooth module (the output end of the single chip is connected with the input end of the Bluetooth transmitter, p.3, Lines 19-20).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jinxiu in view of Waters, in further view of Yamashita and further in view of Ji, to utilize an output device comprising of a Bluetooth module so that the monitoring capability and controllability is improved.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jinxiu, in view of Waters, further in view of Yamashita, and in further view of Shi et al. (CN 102175920 A), hereinafter ‘Shi’.
Jinxiu in view of Waters, and in further view of Yamashita discloses the claimed invention as discussed in Claim 9.
However, Jinxiu does not specifically disclose the output device is an assembly of LEDs.
Shi discloses the output device is an assembly of LEDs (a plurality of light emitting diode LED is an output display unit, p.4, Lines 3-4).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jinxiu in view of Waters, in further view of Yamashita and further in view of Shi, to utilize an output device comprising of an assembly of LEDs so that the visibility and cost efficiency is improved.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jinxiu, in view of Waters, further in view of Yamashita, and in further view of SK Jain (CN 102918855 B), hereinafter ‘Jain’.
Jinxiu in view of Waters, and in further view of Yamashita discloses the claimed invention as discussed in Claim 1.
However, Jinxiu does not specifically disclose an emitter circuit for communicating with a USB cable.
Jain discloses an emitter circuit for communicating with a USB cable (The emitter 104 can use several 106 technology for wireless communication with the glasses 102, such as infrared (IR), radio frequency (RF), Bluetooth and the like. transmitter 104 such as a universal serial bus (USB) or USB2 cable such as cable 108 tethered to the computer 100, p.6 and Fig 1 shows emitter 104 is communicating with a USB cable 108).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jinxiu in view of Waters, in further view of Yamashita and further in view of Jain, to utilize an emitter circuit for communicating with a USB cable so that the apparatus cost design efficiency is improved by avoiding the need for extra USB peripheral device for communication (With the invention, deterministic left/right frame position information can be prepared with the novel in method is provided, in which method the embedded emitter with low cost to replace the USB peripheral device, p.10).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jinxiu, in view of Waters, further in view of Yamashita, and in further view of Sporck et al. (US 20170364114 A1), hereinafter ‘Sporck’.
Jinxiu in view of Waters, and in further view of Yamashita discloses the claimed invention as discussed in Claim 13.
However, Jinxiu does not specifically disclose the processing circuitry of the apparatus is further configured to determine a type of the USB cable.
Sporck discloses the processing circuitry of the apparatus is further configured to determine a type of the USB cable (In another aspect, a dongle is disclosed. The dongle includes a first interface configured to attach to a USB cable. The dongle also includes a second interface configured to plug into a USB device. The dongle also includes a control system operatively coupled to the first interface and the second interface. The control system is configured to detect whether a cable plugged into the first interface is a legacy Type-A to Type-C cable [0010]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jinxiu in view of Waters, in further view of Yamashita and further in view of Sporck, to utilize the processing circuitry of the apparatus to determine the type of the USB cable so that the device compatibility and safety factor is improved (By evaluating the cable and/or the remote device, a device may determine an appropriate current draw and current direction. By determining the appropriate current draw and current direction, the host is protected from inadvertent shut down or damage caused by excess current [0029]).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jinxiu, in view of Waters, further in view of Yamashita, and in further view of Leinonen et al. (US 20150268688 A1), hereinafter ‘Leinonen’.
Jinxiu in view of Waters, and in further view of Yamashita discloses the claimed invention as discussed in Claim 1.
However, Jinxiu does not specifically disclose the apparatus further comprises a dual-role port.
Leinonen discloses the apparatus further comprises a dual-role port (wherein the apparatus is a device with a Dual-Role Port [0007]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jinxiu in view of Waters, in further view of Yamashita and further in view of Leinonen, to include a dual-role port in the apparatus so that better device compatibility and capability is achieved.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jinxiu, in view of Waters, further in view of Yamashita, and in further view of Smith et al. (US 8818192 B1), hereinafter ‘Smith’.
Jinxiu in view of Waters, and in further view of Yamashita discloses the claimed invention as discussed in Claim 16.
However, Jinxiu does not specifically disclose testing the received power supply configurations is performed by verifying whether voltages received by the device are between undervoltage and overvoltage values of the received power supply configurations.
Smith discloses verifying whether voltages are between undervoltage and overvoltage values (The output voltage checking circuit 216 monitors the output voltage to verify it is within normal limits and provides alarm outputs for overvoltage and undervoltage conditions that are transmitted to a processor alarm and power control circuit, p.13, C8).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jinxiu in view of Waters, in further view of Yamashita and further in view of Smith, to test the received power supply configuration to check whether voltages are between undervoltage and overvoltage values so that device safety and efficiency is improved.


With regards to Claim 18, Jinxiu in view of Waters, in further view of Yamashita, and further in view of Smith discloses the claimed invention as discussed in Claim 17.
In addition, Jinxiu discloses the method further comprises outputting (The display module is connected to the microcontroller and can display various states during the test of the USB-C device under test. p.4).


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQe2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and /n re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
a. A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
b. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with
37 CFR 3.73(b). 
	Claims 1-18 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-19 of U.S. Patent Application No. 16/787508.

#
                       Instant Claims
Claims of US Patent Application No. 16/787508
1
An apparatus for testing a first device capable of supplying power using Universal Serial Bus Power Delivery (USB-PD type), comprising: processing circuitry; and at least one first USB Type-C connector configured to be connected to the first device to be tested, said first device being separate from the apparatus, the at least one first USB Type-C connector comprising a power supply terminal; wherein the processing circuitry is configured to: verify that a voltage of a power supply terminal is less than a first threshold; verify a role of the first device, wherein the role of the first device is one of a power supply device, a device to be supplied with power, a dual-role device that is both supplied with power and supplies power, or an energy/data transmission device; simulate a second device to be supplied with power; generate requests representative of power supply configurations for the first device; verify compatibility of the power supply configurations with standardized power supply configurations; and verify compatibility of the first device with the power supply configurations.
An apparatus for testing a device to be supplied with power via Universal Serial Bus Power Delivery (USB-PD), comprising: processing circuitry; and at least one USB Type-C connector configured to be connected to the device to be supplied with power to be tested, said device being separate from the apparatus, the at least one USB Type-C connector comprising a power supply terminal; wherein the processing circuitry is configured to: verify that a voltage at the power supply terminal is lower than a first threshold; verify a role of the device, wherein the role of the device is a power supply device, a device to be supplied with power, a dual-role device that is both supplied with power and supplies power, or an energy/data transmission device; generate requests representative of power supply configurations supported by the role of the device; and verify compatibility of the power supply configurations supported by the device with standardized power supply configurations.
2
The apparatus according to claim 1, wherein the apparatus and the power supply device operate in an autonomous manner with respect to each other.
The apparatus according to claim 1, wherein the apparatus and the device to be supplied with power operate in an autonomous manner with respect to each other.
3
The apparatus according to claim 1, wherein the apparatus comprises a battery.
The apparatus according to claim 1, wherein the apparatus comprises a battery.
4
The apparatus according to claim 1, wherein the at least one first USB Type-C connector is configured to be connected to a device to be supplied with power to be tested.
The apparatus according to claim 1, wherein at least one USB Type-C connector of the apparatus is configured to be connected to a power supply device to be tested.
5
The apparatus according to claim 4, wherein the processing circuitry of the apparatus is further configured to verify compatibility of the power supply configurations supported by the device to be supplied with power to be tested with standardized power supply configurations.
The apparatus according to claim 4, wherein the processing circuitry of the apparatus is further configured to: perform a simulation of the device to be supplied with power; perform a verification of the compatibility of the power supply configurations supported by the power supply device with standardized power supply configurations; and perform a verification of the compatibility of the power supply device with the power supply configurations supported by the power supply device.
6
The apparatus according to claim 5, wherein the apparatus further comprises at least one second USB Type-C connector.
The apparatus according to claim 5, wherein the apparatus comprises at least one second USB Type-C connector.
7
The apparatus according to claim 6, wherein the apparatus forms an interface by simultaneously connecting the power supply device and the device to be supplied with power.
The apparatus according to claim 6, wherein the apparatus forms an interface by simultaneous connection to the power supply device and to the device to be supplied with power.
8
The apparatus according to claim 7, wherein the processing circuitry is further configured to: continuously monitor voltage at the power supply terminal of the power supply device and at a power supply terminal of the device to be supplied with power; and interrupt the connection between the power supply device and the device to be supplied with power if an overvoltage occurs.
The apparatus according to claim 7, wherein the processing circuitry of the apparatus is further configured to: continuously monitor a voltage at a power supply terminal of the power supply device and the voltage at the power supply terminal of the device to be supplied with power; and interrupt connection between the power supply device and the device to be supplied with power if an overvoltage occurs.
9
The apparatus according to claim 1, wherein the apparatus further comprises an output device for providing results of the testing.
The apparatus according to claim 1, further comprising an output device for providing results of the testing.
10
The apparatus according to claim 9, wherein the output device is a display screen.
The apparatus according to claim 9, wherein the output device is a display screen.
11
The apparatus according to claim 9, wherein the output device is a Bluetooth module.
The apparatus according to claim 10, wherein the output device is a Bluetooth module.
12
The apparatus according claim 9, wherein the output device is an assembly of LEDs.
The apparatus according to claim 9, wherein the output device is an assembly of LEDs.
13
The apparatus according claim 1, further comprising an emitter circuit for communicating with a USB cable connected to the at least one first USB Type-C connector.
The apparatus according to claim 1, further comprising an emitter circuit for communicating with a USB cable connected to the at least one USB Type-C connector.
14
The apparatus according to claim 13, wherein the processing circuitry of the apparatus is further configured determine a type of the USB cable.
The apparatus according to claim 13, wherein the processing circuitry of the apparatus is configured to determine a type of the USB cable.
15
The apparatus according to claim 1, wherein the apparatus further comprises a dual-role port.
The apparatus according to claim 1, wherein the apparatus comprises a dual-role USB port.
16
A method of testing a device to be supplied with power via Universal Serial Bus Power Delivery (USB-PD), the method comprising: connecting the device to be supplied with power to an apparatus for testing the device; verifying that a power supply voltage provided to a power supply terminal of a USB Type-C connector connected to the device is lower than a first threshold voltage; if the power supply voltage provided to the power supply terminal of the USB Type-C connector is higher than the first threshold voltage, ending testing of the device and outputting an error indication; if the device is not capable of being supplied with power, ending testing of the device and outputting an indication that the device is connected to a sole USB cable or to power supply device; and if the device is capable of being supplied with power: generating a request for power supply configurations addressed to the device; receiving an indication of power supply configurations supported by the device; verifying that the received power supply configurations are compatible with standardized power supply configurations; and supplying the device with power and testing the received power supply configurations.
A method of testing a device to be connected via Universal Serial Bus Power Delivery (USB-PD), comprising: connecting a device to an apparatus for testing the device; verifying that a power supply voltage provided to a power supply terminal of a USB Type-C connector connected to the device is lower than a first threshold voltage; ending testing of the device if the power supply voltage provided to the power supply terminal of the USB Type-C connector is higher than the first threshold voltage and outputting an error indication; ending testing of the device if the device is not capable of supplying power and outputting an indication that the device is connected to a sole USB cable or to a device to be supplied with power; and if the device is capable of supplying power: simulating a device having an opposite function to the device being tested and generating a request representative of power supply configurations of the simulated device; and verifying that the power supply configurations of the request are compatible with standardized power supply configurations, and if so, supplying the apparatus with power from the device.
17
The method of claim 16, wherein testing the received power supply configurations is performed by verifying whether voltages received by the device are between undervoltage and overvoltage values of the received power supply configurations.
The method of claim 16, wherein verifying that the power supply configurations of the request are compatible with standardized power supply is performed by: verifying whether voltage supplied by the device is between an undervoltage value and an overvoltage value of the power supply configurations of the request.
18
The method of claim 17, wherein if the device is capable of being supplied with power, the method further comprises outputting a role of the tested device, the power supply configurations supported by the device, and whether the received power supply configurations are compatible with the standardized power supply configurations.
The method of claim 16, further comprising determining whether the device is not capable of supplying power by determining that the device is connected to a sole USB cable or that the device is a device requiring supplying with power.

19. The method of claim 16, further comprising determining whether the device is capable of supplying power by determining that the device is a power supply device or a dual-role device capable of both supplying power and receiving power.


	c. As can be seen from the above table, claims 1-18 are rejected on the grounds of non-statutory obviousness-type double patenting as being unpatentable over Claims 1-19 of U.S. Patent Application No. 16/787508. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the U.S. Patent Application No. 16/787508 anticipate the claims of the instant application as shown in the above table via underlined elements. 
U.S. Patent Application No. 16/787508 teaches all of the features of the instant application except that in Claim 1 of the instant application discloses the test apparatus testing a power supply device and Claim 16 discloses the method from a device to be supplied with power perspective, wherein Claim 1 in U.S. Patent Application No. 16/787508 discloses the test apparatus testing a device to be supplied with power and Claim 16 discloses the method from a power supply device perspective.


Conclusion

THIS ACTION IS MADE FINAL. See MPEP§ 706.07(a). Applicant is reminded of
the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not
mailed until after the end of the THREE-MONTH shortened statutory period, then the
shortened statutory period will expire on the date the advisory action is mailed, and any
extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of
the advisory action. In no event, however, will the statutory period for reply expire later
than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASM FAKHRUDDIN whose telephone number is (571)272-6435. The examiner can normally be reached M-F: 08:30 AM- 05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARI ALESSANDRO can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASM FAKHRUDDIN/Patent Examiner, Art Unit 2863     
/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863